Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT (this “Agreement”), dated as of December 11, 2006, by and among
Indevus Pharmaceuticals, Inc., a Delaware corporation (“Parent”), Hayden Merger
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and the stockholder party hereto (the “Stockholder”).

WITNESSETH:

WHEREAS, concurrently with the execution and delivery of this Agreement, an
Agreement and Plan of Merger (as such agreement may be amended from time to
time, the “Merger Agreement”) is being entered into by and among Parent, Merger
Sub and Valera Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
pursuant to which Merger Sub has agreed to merge with and into the Company, with
the Company continuing as the surviving corporation (the “Merger”); and

WHEREAS, as a condition to, and in consideration for, Parent’s and Merger Sub’s
willingness to enter into the Merger Agreement and to consummate the
transactions contemplated thereby, Parent and Merger Sub have required that the
Stockholder enter into this Agreement and certain other stockholders to enter
into similar agreements.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Definitions. For purposes of this Agreement:

“Company Securities” shall mean the Company’s common stock, par value $0.001 per
share.

“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

“Stockholder Shares” shall mean (i) the Existing Securities (as defined in
Section 5(a)(i) hereof) set forth on Schedule I hereto, (ii) any shares of
Company Securities distributed prior to the termination of this Agreement in
respect of the Stockholder Shares by reason of a stock dividend, split-up,
recapitalization, reclassification, combination, merger, exchange of

 

1



--------------------------------------------------------------------------------

shares or otherwise and (iii) any other shares of the Company Securities of
which the Stockholder acquires ownership, either directly or indirectly, after
the date of this Agreement and prior to the Effective Time.

“Voting Agreement Stockholders” shall mean certain affiliated funds of Sanders
Morris Harris, Inc. and Psilos Group Partners II-S, L.P.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement.

2. Agreement to Vote Shares.

(a) The Stockholder shall, at any meeting of the holders of any class or classes
of Company Securities, however such meeting is called and regardless of whether
such meeting is a special or annual meeting of the stockholders of the Company,
or in connection with any written consent of the stockholders of the Company,
vote (or cause to be voted) the Stockholder Shares, (i) in favor of the Merger,
the execution and delivery by the Company of the Merger Agreement and the
approval of the terms thereof and each of the other actions contemplated by the
Merger Agreement and this Agreement and any actions required in furtherance
thereof and hereof, (ii) against any action, proposal or transaction or
agreement that would result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement or of any stockholder contained in this
Agreement and (iii) against the following actions or proposals (other than the
Merger and the transactions contemplated by the Merger Agreement): (A) any
Takeover Proposal; (B) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company; (C) a
sale, lease or transfer of a material amount of assets of the Company or a
reorganization, recapitalization, dissolution or liquidation of the Company;
(D) (I) any change in the majority of the Company Board; (II) any material
change in the present capitalization of the Company or any amendment of the
Company Organizational Documents or similar governing document of the Company;
(III) any other material change in the corporate structure or business of the
Company; or (IV) any other action or proposal, which in the case of matters
referred to in clauses (I), (II) or (III) above, is intended, or could
reasonably be expected, to impede, interfere with, delay, postpone, discourage
or adversely affect the contemplated economic benefits to Parent or Merger Sub
of the Merger or the transactions contemplated by the Merger Agreement or this
Agreement or could reasonably be expected to result in any of the conditions to
the Company’s obligations under the Merger Agreement not being fulfilled. Each
Stockholder agrees not to, and shall cause its Affiliates not to, enter into any
agreement, commitment or arrangement with any Person the effect of which would
be inconsistent with or violative of the provisions and agreements contained in
this Section 2.

(b) The Stockholder agrees that the obligations of the Stockholder specified in
this Section 2 shall not be affected by (i) any Company Adverse Recommendation

 

2



--------------------------------------------------------------------------------

Change, or (ii) any breach by the Company of any of its representations,
warranties, agreements or covenants set forth in the Merger Agreement; provided,
however, that, in the event of a Company Adverse Recommendation Change, the
obligation of the Stockholder to vote the Stockholder Shares in the manner set
forth in Section 2(a) shall only apply to one half of the total number of
Stockholder Shares which are entitled to vote in respect of such matter and the
Stockholder shall cause the remaining Stockholder Shares to be voted in a manner
that is proportionate to the manner in which all holders of Company Securities
(other than the Voting Agreement Stockholders) vote in respect of such matter.

3. Grant of Irrevocable Proxy; Appointment of Proxy.

(a) The Stockholder hereby irrevocably grants to, and appoints Parent and any
designee of Parent, the Stockholder’s proxy and attorney-in-fact (with full
power of substitution or resubstitution), for and in the name, place and stead
of the Stockholder, to vote (or cause to be voted) or act by written consent the
Stockholder Shares held at the time of the relevant stockholder vote as set
forth in Section 2 hereof. The Stockholder will cause any record holder of
Stockholder Shares to grant substantially similar proxies as requested in
accordance with Section 8(e) hereof.

(b) The Stockholder represents that any proxies heretofore given in respect of
the Stockholder Shares are not irrevocable, and that any such proxies are hereby
revoked.

(c) The Stockholder understands and acknowledges that Parent and Merger Sub are
entering into the Merger Agreement in reliance upon the Stockholder’s execution
and delivery of this Agreement. The Stockholder hereby affirms that the
irrevocable proxy set forth in this Section 3 is given in connection with the
execution of the Merger Agreement, and that such irrevocable proxy is given to
secure the performance of the duties of the Stockholder under this Agreement.
The Stockholder hereby further affirms that the irrevocable proxy is coupled
with an interest and may under no circumstances be revoked. Such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212(e) of the Delaware General Corporation Law (the
“DGCL”). The power of attorney granted by each Shareholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of such Shareholder. The proxy and power of attorney granted
hereunder shall terminate upon the termination of this Agreement.

4. Covenants of the Stockholders. The Stockholder hereby agrees and covenants
that:

(a) Restrictions. Except as may otherwise be agreed by Parent in writing and as
contemplated by the terms of this Agreement, the Stockholder shall not (i) offer
for sale, sell (including short sales), transfer, tender, pledge, encumber,
assign or otherwise

 

3



--------------------------------------------------------------------------------

dispose of (including by gift) (collectively, a “Transfer”), or enter into any
contract, option, derivative, hedging or other agreement or arrangement or
understanding (including any profit-sharing arrangement) with respect to, or
consent to, a Transfer of, any or all of the Stockholder Shares or (ii) permit
to exist any lien of any nature whatsoever with respect to any or all of the
Subject Shares.

(b) Restrictions on Proxies and Voting Arrangements. Except as otherwise
provided herein, the Stockholder shall not (i) grant any proxy,
power-of-attorney or other authorization in or with respect to the Stockholder
Shares or (ii) deposit the Stockholder Shares into a voting trust or enter into
a voting agreement or arrangement with respect to the Stockholder Shares.

(c) Stop Transfer. The Stockholder shall not request that the Company register
the transfer (book-entry or otherwise) of any certificate or uncertificated
interest representing any of the Stockholder’s Existing Securities (as defined
in Section 6(a)(i) hereof), unless such transfer is made in compliance with this
Agreement. In the event of any dividend or distribution, or any change in the
capital structure of the Company by reason of any non-cash dividend, split-up,
recapitalization, combination, exchange of securities or the like, the term
“Existing Securities” shall refer to and include the Existing Securities as well
as all such dividends and distributions of securities and any securities into
which or for which any or all of the Existing Securities may be changed,
exchanged or converted.

(d) Waiver of Appraisal Rights. The Stockholder agrees not to seek appraisal or
assert any rights of dissent from the Merger that it may have under Section 262
of the DGCL and, to the extent permitted by applicable Law, the Stockholder
hereby waives any rights of appraisal or rights to dissent from the Merger that
it may have under Section 262 of the DGCL.

(e) No Inconsistent Arrangements. The Stockholder shall not take any other
action that would in any way restrict, limit or interfere with the performance
of the Stockholder’s obligations hereunder or the transactions contemplated
hereby or by the Merger Agreement.

5. Representations and Warranties.

(a) The Stockholder hereby represents and warrants to Parent and Merger Sub as
follows:

(i) Ownership of Securities. On the date hereof, the Stockholder owns, directly
or indirectly, or has the power to direct the voting of, the Company Securities
set forth next to the Stockholder’s name on Schedule I hereto (the

 

4



--------------------------------------------------------------------------------

“Existing Securities”), and the Existing Securities are owned of record by the
Stockholder or certain of the Stockholder’s subsidiaries or nominees (together,
the “Record Holders”). On the date hereof, the Existing Securities constitute
all of the shares of voting capital stock of the Company owned of record or
otherwise by such Stockholder or as to which such Stockholder has the power to
direct the voting of the shares. Each Record Holder has sole voting power and
sole power to issue instructions with respect to the matters set forth in
Section 2 hereof, sole power of disposition, sole power of conversion, sole
power (if any) to demand appraisal rights and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of such
Record Holder’s Existing Securities with no limitations, qualifications or
restrictions on such rights, subject to applicable securities laws and the terms
of this Agreement.

(ii) Power; Binding Agreement. The Stockholder has the power (or, if applicable,
corporate power) and authority to enter into and perform all of the
Stockholder’s obligations under this Agreement. The execution, delivery and
performance of this Agreement by the Stockholder will not violate any other
agreement to which the Stockholder is a party including, without limitation, any
voting agreement, proxy arrangement, pledge agreement, shareholders agreement,
voting trust or trust agreement. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and binding
agreement of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except as the enforceability thereof may be limited by
(A) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws in effect that affect the enforcement of creditors rights generally or
(B) general principles of equity, whether considered in a proceeding at law or
in equity. There is no beneficiary or holder of a voting trust certificate or
other interest of any trust of which the Stockholder is a trustee whose consent
is required for the execution and delivery of this Agreement or the compliance
by the Stockholder with the terms hereof.

(iii) No Conflicts. No filing with, and no permit, authorization, consent or
approval of, any Governmental Entity is required for the execution of this
Agreement by the Stockholder and the consummation by the Stockholder of the
transactions contemplated hereby, except in connection, or in compliance, with
the provisions of (A) Section 16 and Section 13D or 13G of the Exchange Act and
(B) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”), none of the execution and delivery of this Agreement by the
Stockholder, the consummation by the Stockholder of the transactions
contemplated hereby or compliance by the Stockholder with any of the provisions
hereof shall (x) conflict with, or result in any breach of, any organizational
documents applicable to the Stockholder, (y) result in, or give rise to, a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any third party right of termination,
cancellation, material modification or acceleration) under any of the terms,
conditions or provisions of

 

5



--------------------------------------------------------------------------------

any note, loan agreement, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement or other instrument or
obligation of any kind to which the Stockholder is a party or by which the
Stockholder or any of the Stockholder Shares or properties or assets may be
bound, or (z) violate any order, writ, injunction, decree, judgment, order,
statute, arbitration award, rule or regulation applicable to the Stockholder or
any of the Stockholder’s properties or assets.

(iv) No Liens. Except as established hereby, the Existing Securities are now
and, at all times during the term hereof, will be held by the Stockholder, or by
a nominee or custodian for the benefit of the Stockholder, free and clear of all
liens, claims, security interests, proxies, voting trusts or agreements,
understandings or arrangements or any other encumbrances whatsoever.

(v) No Solicitation. The Stockholder hereby agrees, in the Stockholder’s
capacity as stockholder of the Company, that neither the Stockholder nor any of
the Stockholder’s subsidiaries, if applicable, shall (and the Stockholder shall
use best efforts to cause the Stockholder’s officers, directors, employees,
investment bankers, consultants, attorneys, accountants, agents, advisors or
representatives not to), directly or indirectly, take any action, nor shall the
Stockholder act in concert with or permit any Affiliate or Representative to act
in concert with any Person to, directly or indirectly, solicit, initiate,
encourage, facilitate, participate in or initiate discussions or negotiations
with, or provide any information to, any Person (other than Parent, Merger Sub
or any of their Affiliates or representatives) concerning any Takeover Proposal,
or provide any non-public information or data to, any third party that has made,
or to the Stockholder’s knowledge, is considering making a Takeover Proposal or
any matter that relates to, supports or could reasonably be expected to lead to
any Takeover Proposal; provided that nothing contained in this Section 5(a)(v)
shall restrict any officer, director or employee of the Stockholder or the
Stockholder’s subsidiaries, if applicable, from taking any action in his or her
capacity as a director, officer or employee of the Company which is permitted to
be taken pursuant to Section 5.6 of the Merger Agreement.

(vi) Acquisition Proposal. The Stockholder represents that it is not, and no
Affiliate or Representative of Stockholder is, engaged in any discussions or
negotiations with any third party with respect to any Takeover Proposal or any
matter that relates to, supports, or could reasonably be expected to lead to any
Takeover Proposal.

(vii) Reliance by Parent. The Stockholder understands and acknowledges that
Parent is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by such Stockholder.

 

6



--------------------------------------------------------------------------------

(b) Parent and Merger Sub jointly and severally hereby represent and warrant to
the Stockholder as follows:

(i) Power; Binding Agreement. Each of Parent and Merger Sub has the corporate
power and authority to enter into and perform all of its obligations under this
Agreement. The execution, delivery and performance of this Agreement by each of
Parent and Merger Sub will not violate any material agreement to which Parent or
Merger Sub, as the case may be, is a party. This Agreement has been duly and
validly executed and delivered by each of Parent and Merger Sub and constitutes
a valid and binding agreement of each of Parent and Merger Sub, enforceable
against each of them in accordance with its terms, except as the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect that affect the enforcement of
creditors rights generally or (B) general principles of equity, whether
considered in a proceeding at law or in equity.

(ii) No Conflicts. No filing with, and no permit, authorization, consent or
approval of, any Governmental Entity is required for the execution of this
Agreement by each of Parent and Merger Sub and the consummation by each of them
of the transactions contemplated hereby, except in connection, or in compliance,
with the provisions of (A) Section 16 and Section 13D or 13G of the Exchange Act
and (B) the HSR Act, and none of the execution and delivery of this Agreement by
each of Parent and Merger Sub, the consummation by each of them of the
transactions contemplated hereby or compliance by each of them with any of the
provisions hereof shall (x) conflict with or result in any breach of any
organizational documents applicable to Parent or Merger Sub, respectively,
(y) result in, or give rise to, a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
third party right of termination, cancellation, material modification or
acceleration) under any of the terms, conditions or provisions of any material
note, loan agreement, bond, mortgage, indenture, license, contract, commitment,
arrangement, understanding, agreement or other instrument or obligation of any
kind to which Parent or Merger Sub is a party or by which Parent or Merger Sub
or any of their respective properties or assets may be bound, or (z) violate any
order, writ, injunction, decree, judgment, order, statute, arbitration award,
rule or regulation applicable to Parent or Merger Sub or any of their respective
properties or assets.

6. Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees to use its reasonable best efforts
to take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement
and the Merger Agreement; provided that nothing contained in this Section 6
shall restrict any officer, director or employee of the Stockholder or the
Stockholder’s Subsidiaries from taking any action in his or her capacity as a
director, officer or employee of the Company which is permitted to be taken
pursuant to Section 5.6 of the Merger Agreement.

 

7



--------------------------------------------------------------------------------

7. Termination. Other than Section 8 hereof (which shall survive in any event),
this Agreement and the covenants, representations and warranties, agreements and
irrevocable proxy or proxies contained herein or granted pursuant hereto shall
terminate upon the earliest to occur of (i) the mutual consent of Parent, Merger
Sub and the Stockholder, (ii) the termination of the Merger Agreement in
accordance with its terms and (iii) the Effective Time. Upon any termination of
this Agreement, this Agreement shall thereupon become void and of no further
force and effect, and there shall be no liability in respect of this Agreement
or of any transactions contemplated hereby or by the Merger Agreement on the
part of any party hereto or any of its directors, officers, partners,
stockholders, employees, agents, advisors, representatives or Affiliates;
provided, however, that nothing herein shall relieve any party from any
liability for such party’s willful breach of this Agreement; and provided,
further, that nothing herein shall limit, restrict, impair, amend or otherwise
modify the rights, remedies, obligations or liabilities of any person under any
other contract or agreement, including, without limitation, the Merger
Agreement.

8. Miscellaneous.

(a) Disclosure. The Stockholder hereby permits the Company and Parent to publish
and disclose in the Joint Proxy Statement (including all documents and schedules
filed with the SEC) and in any other SEC filings made by the Company or Parent
such Stockholder’s identity and ownership of shares of Company Common Stock and
the nature of its commitments, arrangements and understandings pursuant to this
Agreement.

(b) Specific Performance. Each party hereto recognizes and agrees that if for
any reason any of the provisions of this Agreement are not performed by the
other parties in accordance with their specific terms or are otherwise breached,
immediate and irreparable harm or injury would be caused to the non-breaching
parties for which money damages would not be an adequate remedy. Accordingly,
the parties agree that, in addition to any other available remedies, the
non-breaching parties shall be entitled to an injunction restraining any
violation or threatened violation of the provisions of this Agreement without
the necessity of the non-breaching parties posting a bond or other form of
security. In the event that any action should be brought in equity to enforce
the provisions of this Agreement, the breaching party will not allege, and the
breaching party hereby waives the defense, that there is an adequate remedy at
law.

(c) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. Without limiting the

 

8



--------------------------------------------------------------------------------

foregoing, with respect to any provision of this Agreement, if it is determined
by a court of competent jurisdiction to be excessive as to duration or scope, it
is the parties’ intention that such provision nevertheless be enforced to the
fullest extent which it may be enforced.

(d) Fees and Expenses; Attorneys’ Fees. Each of the parties shall be responsible
for its own fees and expenses (including, without limitation, the fees and
expenses of investment bankers, accountants and counsel) in connection with the
entering into of this Agreement and the consummation of the transactions
contemplated hereby and by the Merger Agreement; provided, however, if any
action at law or equity, including an action for declaratory relief, is brought
by a party to this Agreement to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and expenses from the other party, which fees and expenses shall
be in addition to any other relief which may be awarded.

(e) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF PARENT, THE COMPANY, OR MERGER SUB IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

(f) Further Assurances. From time to time, at the request of Parent or Merger
Sub, the Stockholder shall execute and deliver to Parent and Merger Sub or cause
other Record Holders to execute and deliver to Parent and Merger Sub such
additional instruments containing grants of proxy with respect to the
Stockholder Shares (which grants of proxy will be in substantially the form of
Section 3(a) hereof) as Parent or Merger Sub may reasonably request in
connection with the Stockholder’s obligations under this Agreement.

(g) Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

(h) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among the
parties or any of them with respect to the subject matter hereof.

(i) Consent to Jurisdiction, Etc. Each party hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the United
States District

 

9



--------------------------------------------------------------------------------

Court located in the State of Delaware (unless such courts assert no
jurisdiction, in which case the parties hereto consent to the exclusive
jurisdiction of the courts of the State of Delaware) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby (and each party hereto agrees not to commence any action,
suit or proceeding relating thereto except in such courts), and further agrees
that service of any process, summons, notice or document by U.S. registered mail
to the addresses set forth herein shall be effective service of process for any
such action, suit or proceeding brought against each party in such court. Each
party hereto hereby irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby, in the United States District Courts
located in the State of Delaware (unless such courts assert no jurisdiction, in
which case each party consents to the exclusive jurisdiction of the courts of
the State of Delaware). Each party hereby further irrevocably and
unconditionally waives and agrees not to plead or to claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum. Each of the parties hereto also agrees that
any final and unappealable judgment against a party hereto in connection with
any action, suit or other proceeding shall be conclusive and binding on such
party and that such award or judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States. A certified or
exemplified copy of such award or judgment shall be conclusive evidence of the
fact and amount of such award or judgment.

(j) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by overnight courier, by
facsimile (which is confirmed), or by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

  (i) if to the Stockholder, to:

 

    126 E. 56th Street, 28th Floor

    New York, New York 10022

    Attn: James C. Gale

    Fax No.: (212) 419-3956

 

    with copies to:

 

    Sanders Morris Harris Group Inc.

    600 Travis, Suite 3100

    Houston, Texas 77002

    Attn: John T. Unger, Senior Vice President and General Counsel

    Fax No.: (713) 220-5182

 

10



--------------------------------------------------------------------------------

  (ii) if to Parent or Merger Sub, to:

 

    Indevus Pharmaceuticals, Inc.

    33 Hayden Avenue

    Lexington, MA 02421-7971

    Attn: Mark S. Butler, Esq.

    Fax No.: (781) 861-3830

 

    with copies to:

 

    Skadden, Arps, Slate, Meagher & Flom LLP

    Four Times Square

    New York, NY 10036

    Attn.:     Eileen T. Nugent, Esq.

                 Marc S. Gerber, Esq.

    Fax No.: (212) 735-2000

(k) Descriptive Headings; Interpretation. The descriptive headings herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

(l) Assignment; Binding Agreement. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other party hereto; provided,
however, that Parent and Merger Sub shall be permitted to assign, in whole or in
part, this Agreement or any of the rights, interests or obligations hereunder to
any of their Subsidiaries or Affiliates.

(m) Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of the party hereto against whom such amendment,
modification or waiver is sought to be entered.

(n) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Parent, Merger Sub and the Stockholders have caused this
Agreement to be duly executed as of the day and year first above written.

 

INDEVUS PHARMACEUTICALS, INC. By:   /s/ Glenn L. Cooper, M.D. Name:   Glenn L.
Cooper, M.D. Title:   President and Chief Executive Officer HAYDEN MERGER SUB,
INC. By:   /s/ Glenn L. Cooper, M.D. Name:   Glenn L. Cooper, M.D. Title:  
President

CORPORATE OPPORTUNITIES FUND

    (INSTITUTIONAL), L.P.

  By: SMM Corporate Management, LLC, its General Partner By:   /s/ James C. Gale
Name:   James C. Gale Title:   Manager CORPORATE OPPORTUNITIES FUND, L.P.   By:
SMM Corporate Management, LLC, its General Partner By:   /s/ James C. Gale Name:
  James C. Gale Title:   Manager



--------------------------------------------------------------------------------

SMH HYDRO MED, LLC By:   /s/ James C. Gale Name: James C. Gale Title: Manager
SMH HYDRO MED II, LLC By:   /s/ James C. Gale Name:   James C. Gale Title:  
Manager SMH VALERA, LLC By:   /s/ James C. Gale Name: James C. Gale Title:
Manager

LIFE SCIENCES OPPORTUNITY FUND

    (INSTITUTIONAL), L.P.

  By: SMH Life Sciences Management, LLC, its General Partner By:   /s/ James C.
Gale Name: James C. Gale Title: Manager LIFE SCIENCES OPPORTUNITY FUND, L.P.  
By: SMH Life Sciences Management, LLC, its General Partner By:   /s/ James C.
Gale Name: James C. Gale Title: Manager



--------------------------------------------------------------------------------

Schedule I

List of Existing Securities

Stockholder’s Holdings of Company Common Stock*

 

Registered Holder

   Number of Shares Held

Corporate Opportunities Fund (Institutional), L.P.

   301,647

Corporate Opportunities Fund, L.P.

   1,625,815

SMH Hydro Med, LLC

   1,456,075

SMH Hydro Med II, LLC

   947,547

SMH Valera, LLC*

   728,037

Life Sciences Opportunity Fund (Institutional), L.P.

   71,775

Life Sciences Opportunity Fund, L.P.

   319,084     

Total

   5,449,980     

 

* SMH Valera, LLC is in the process of having 9,100 shares distributed to a
member of SMH Valera, LLC. The remaining 718,937 will be re-issued to SMH
Valera, LLC.